DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2-6, 21, 22, and 29-43 are allowed are allowable because the features associated with “wherein tiles associated with multicast content are associated with respective indicators in a program guide indicating multicast content and tiles associated with content that is not multicast content are not
associated with respective indicators in the program guide indicating multicast content, wherein
the respective indicators comprise icons or alpha-numeric characters or both icons and alpha- numeric characters” overcome the prior art of record. For instance, such references as Covey (US 2010/0005499), Lui et al. (US 2015/0078179), Bagga et al. (US 2016/0142783), and Maharajh et al. (US 2013/0166580) teach providing icon indicators for available content. However, the prior art does not specifically teach the claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAI Y CHEN/Primary Examiner, Art Unit 2425